          Case 7:19-cr-02337 Document 30 Filed on 11/19/19 in TXSD Page 1 of 3
•.


                                                                                         l.1!'11!1'� l?llltfill'l Dlstrlr.t Court
                                  UNITED STATES DISTRICT COURT                            tloutlrsrn IJlimi,� oiTexas·
                                                                                                          FILED
                                   SOUTHERN DISTRICT OF TEXAS
                                        McALLEN DIVISION                                     NOY 1 9 2019
                                                                                         David J. B�dle,a Clerk
     UNITED STATES OF AMERICA                          §                                  �...                  .           ..

                                                       §

                                                                                      M-19-2337
     v.                                                §           Criminal No.
                                                       §
                                                       §
  OSCAR SERAFIN IBARRA                                 §
· GERARDO RIDZ                                         §

                                         SEALED INDICTMENT

     THE GRAND JURY CHARGES:

                                                 Count One

             From on or about October 13, 2019, until on or about October 30, 2019, in the Southern

 District of Texas and within the jurisdiction of the Court, defendants,


                                       OSCAR SERAFIN IBARRA
                                                and
                                          GERARDO RillZ

· did lmowingly and intentiomi.ily conspire and agree together and with other persons both known

 and unlmown to the Grand Jury, to willfully and unlawfully seize, confine; inveigle, decoy, kidnap,

 abduct, and carry away and hold for ransom, reward or otherwise J._L. and D.G. and, in committing
                                                                                                                                 ,-::·····

 or in furtherance of the commission of the offense, did willfully transport �-L. and D.G. in foreign

 commerce from the State of Texas to the United Mexican States.

                                                 Overt Acts

             In furtherance of this conspiracy and to effect and accomplish the objects of it, one or more

 of the defendants or conspirators, both indicted and unindicted, committed, among others, the

 following overt acts in the Southern District of Texas:

          L On or about October 13, 2019,                                     - · under threats of killing

             their families did direct J.L. and D.G. to travel on October 14, 2019 to a location in.

             Edinburg, Texas.
Case 7:19-cr-02337 Document 30 Filed on 11/19/19 in TXSD Page 2 of 3
Case 7:19-cr-02337 Document 30 Filed on 11/19/19 in TXSD Page 3 of 3
